       Case 1:19-cv-01023-LEK-DJS Document 1 Filed 08/19/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 United States of America,

                              Plaintiff,

               v.                                   Civil Action No.: 1:19-cv-01023 (LEK/DJS)

  Allianz Life Insurance Company of
  New York Variable Annuity Policy #
  AV000821968, Account holders: Richard J.
  Sherwood and Carol D. Sherwood,

                              Defendant.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant account”) and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action in rem brought pursuant to 18 U.S.C. § 981(a)(1) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture of the defendant account is sought as the proceeds of, property involved in, and

property traceable to a violation of 18 U.S.C. § 1956.

                                           THE PARTIES

       1.      Plaintiff is the United States of America.

       2.      The defendant account is Allianz Life Insurance Company of New York Variable

Annuity Policy # AV000821968, account holders: Richard J. Sherwood and Carol D. Sherwood.

                                JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
        Case 1:19-cv-01023-LEK-DJS Document 1 Filed 08/19/19 Page 2 of 4



        4.     This Court has in rem jurisdiction over the defendant account pursuant to 28 U.S.C.

§ 1355(b).

        5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                            FACTS

        6.     Richard J. Sherwood (Sherwood) has pled guilty in this Court to money laundering

and tax crimes, and admitted his role in stealing more than $11.8 million from estates for which

he served as an attorney and fiduciary.

        7.     Sherwood and a co-conspirator admitted that, between November 30, 2011 and

October 30, 2015, they funneled money through several financial institution accounts that they set

up in the name of Anne Urban and/or a trust purporting to benefit her, before ultimately sending

the funds to their personal accounts.

        8.     On January 2, 2015, Sherwood caused the transfer of $3,598,908 in fraud proceeds

from National Financial Services (Fidelity), account number Z73-181579, titled Anne S. Urban

Irrevocable Trust, to Sherwood’s account at Trustco Bank, ending in 4640.

        9.     On January 7, 2015, Sherwood transferred $1 million from his account ending in

4640 at Trustco Bank to another account in his name, ending 4540, at National Financial Services

(Fidelity).

        10.    On October 26, 2016, Sherwood transferred $1,795,926 from his account ending in

4540 at Fidelity, to account number 5NN-22187 in his name at Merrill Lynch.

        11.    The next day, on October 27, 2016, Sherwood transferred $1 million from Merrill

Lynch account 5NN-22187 to Merrill Lynch account 5NN-22188, that he and his wife, Carol

Sherwood, share.
        Case 1:19-cv-01023-LEK-DJS Document 1 Filed 08/19/19 Page 3 of 4



       12.     On November 4, 2016, Sherwood purchased the defendant account for $200,000

using funds from Merrill Lynch account number 5NN-22188.

       13.     Following his guilty plea, this Court entered a Final Order of Forfeiture which

forfeited to the government, inter alia, all assets in Merrill Lynch account number 5NN-22188.

                                         CONCLUSION

       The facts set forth above support a reasonable belief that the government will be able to

meet its burden of proof at trial. Specifically, probable cause exists to believe that the

defendant account constitutes proceeds of, property involved in, and property traceable to a

violation of 18 U.S.C. § 1956.

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

       (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

       (2)     Direct any person having any claim to the defendant account to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       (3)     Enter judgment declaring the defendant account to be forfeited and condemned to

the use and benefit of the United States; and

       (4)     Award such other and further relief to the United States as it deems proper and just.


 Dated: August 19, 2019                          GRANT C. JAQUITH
                                                 United States Attorney


                                         By:     /s/ Adam J. Katz
                                                 Adam J. Katz
                                                 Assistant United States Attorney
                                                 Bar Roll No. 515310
        Case 1:19-cv-01023-LEK-DJS Document 1 Filed 08/19/19 Page 4 of 4




                                          VERIFICATION



 STATE OF NEW YORK                     )
                                       ) ss:
 COUNTY OF \ALBANYi                    )



       Anthony Hingle being duly sworn, deposes and states:

       I am a Special Agent with the Federal Bureau oflnvestigations. I have read the foregoing

Complaint for Forfeiture and assert that the facts contained therein are true to the best of my

knowledge and belief, based upon knowledge possessed by me and/or on information received

from other law enforcement officers.

               cJv'
Dated this ~     ay of August, 2019.




                                                     Federal Bureau of Investigations



 Sworn to and subscribed before me this        /le      day of August, 2019.
                               Case 1:19-cv-01023-LEK-DJS Document 1-1 Filed 08/19/19 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 Allianz Life Insurance Company of New York Variable Annuity Policy
UNITED STATES OF AMERICA                                                                                         # AV000821968, Account holders: Richard J. and Carol D. Sherwood

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Albany
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              18 USC 981
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE Kahn                                                                                          DOCKET NUMBER 18-CR-168

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   08/19/2019                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE    LEK                    MAG. JUDGE         DJS

                                                                                                                                                           1:19-cv-01023
